Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 remain for examination, wherein claims 1 and 14 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 2 and 4 depend on claim 1, and claim 1 indicates 1.0-1.3 wt% Ni and 0.3-0.9 wt% Fe, which have sum of (Ni+Fe) range from 1.3 wt% to 2.2 wt%. However claim 2 indicates a sum of (Ni+Fe) range of 1.6 wt% or more and claim 4 indicates a sum of (Ni+Fe) range of 1.9 wt% or less, these ranges are outside the sum of (Ni+Fe) range as claimed in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 5 depends on claim 1, and claim 1 indicates 1.0-1.3 wt% Ni and 0.3-0.9 wt% Fe, which indicates Ni > Fe. Therefore, 1) the Fe cannot equal to Ni, 2) claim 5 does not add further limitation to the corresponding independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “high thermal conductive casting Al alloy” in claims 1-14 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, and 13-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Himuro et al (US 5,489,347,  thereafter US’347).
Regarding claims 1-2, 4-8, and 13-16, US’347 teaches a aluminum based alloy fin with excellent thermal conductivity manufactured by casting process (Abstract, Figs., Col.4, lns.36-40, examples, and claims of US’347), which reads on the Al alloy and manufacturing process as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #31 in table 2 of US’347 and those disclosed in the instant claims are listed in the following table. All of the alloy composition disclosed by Example #31 in table 2 of US’347 are within the claimed ranges as recited in the instant claims 1-2, 4-8, and 13-16. 

Element
From instant Claims 1 and 14-15 (wt%) 
Example #31 in table 2 of US’347 (wt%)
within range
(wt%)
Ni
1.0-1.3
1.0
1.0
Fe
0.3-0.9
0.7
0.7
Al
Balance 
balance
balance

From claims 2, 4, 16
(wt%)


Ni+Fe
1.6 or more (cl.2);
1.9 or less (cl.4);
1.6-1.9 (cl.16)
1.7
1.7

Claim 5


Fe and Ni
Fe ≤ Ni
Fe: 0.7 < Ni: 1.0
meet

Claim 6 (wt%)


Al
94 or more
97.84
97.84

From claim 7 (wt%)


Cu
0.2 or less
Trace amount
0-trace amount

From claim 8 (wt%)


Mg
0.3 or less
Trace amount
0-trace amount

From claim 13 (wt%)


Additional element
0.5 or less
0.46
0.46


Regarding claim 10, the claimed thermal conductivity is recognized as material features fully dependent on the alloy composition and manufacturing process. US’347 teaches a aluminum based alloy fin with excellent thermal conductivity manufactured by casting process (Abstract, Figs., Col.4, lns.36-40, examples, and claims of US’347). US’347 provides the example having the same alloy composition manufactured by the same casting process as indicates the instant invention as discussed above. The claimed thermal conductivity would be inherently exist in the Al-based alloy sheet of US’347. MPEP 2112 III&IV. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 11-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’347.
Regarding claims 9, 11, and 18-19, US’347 teaches a aluminum based alloy fin with excellent thermal conductivity manufactured by casting process (Abstract, Figs., Col.4, lns.36-40, examples, and claims of US’347). The Example #31 in table 2 of US’347 teaches the amount of Al as claimed in the instant claim 18, but it does not specify claimed Si (cl.9, 19), Mn (cl.11). However, US’347 specify the additional elements can be adjusted (Col.2, ln.30 to Col.4, ln 23, and claims of US’347) as listed in the following table. Overlapping and being close in alloy composition ranges create prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si and Mn from the disclosing of US’347 for the Al based alloy since US’347 teaches the same Al-Ni-Fe based alloy throughout the whole disclosing range. 

Element
From instant Claims 9 and 19 (wt%) 
From US’347 (wt%)
overlapping range
(wt%)
Si
0.3 or less
0.005-0.8
0.005-0.3

From instant Claim 11 (wt%) 


Mn
0.1-0.4
0.03 or less
--
0.03 is close to the low limit 0.1 as claimed

Claims 3 and 17 (wt%)


FeNiAl9
5 or more
Similar composition and process
MPEP 2112 01 and 2145 II

Claim 18 (wt%)


Al
94 or more
97.84
97.84


Regarding the FeNiAl9 phase in the Al-based alloy in the instant claims 3 and 17, it is recognized as material features fully dependent on the alloy composition and manufacturing process. US’347 teaches a aluminum based alloy fin with excellent thermal conductivity manufactured by casting process (Abstract, Figs., Col.4, lns.36-40, examples, and claims of US’347). US’347 specify the similar alloy composition manufactured by the same casting process as indicates the instant invention as discussed above. The claimed amount of FeNiAl9 phase would be highly expected in the Al-based alloy sheet of US’347. MPEP 2112 01 and 2145 II.
Regarding claim 12, the claimed thermal conductivity is recognized as material features fully dependent on the alloy composition and manufacturing process. US’347 teaches a aluminum based alloy fin with excellent thermal conductivity manufactured by casting process (Abstract, Figs., Col.4, lns.36-40, examples, and claims of US’347). US’347 specify the similar alloy composition manufactured by the same casting process as indicates the instant invention as discussed above. The claimed thermal conductivity property would be highly expected in the Al-based alloy sheet of US’347. MPEP 2112 01 and 2145 II.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017133415 A1, with on-line English translation, thereafter WO’415).
Regarding claims 1, 7-9, 11, 14-15, and 19, WO’415 teaches a die casting aluminum based alloy with excellent thermal conductivity (Abstract, examples, and claims of WO’415), which reads on the Al alloy and manufacturing process as recited in the instant claims. The comparison between the alloy composition ranges disclosed by WO’415 (Abstract, claims, and examples of WO’415) and those disclosed in the instant claims are listed in the following table. All of the alloy composition disclosed by WO’415 overlap the claimed alloy composition ranges, which is a  prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Fe, Ni, Al and optional adding Mn, Si, Mg, and Cu from the disclosing of WO’415 for the Al based alloy since WO’415 teaches the same Al-Ni-Fe based alloy throughout the whole disclosing range. 
Element
From instant Claims 1 and 14-15 (wt%) 
Disclosing of WO’415 (wt%)
Overlapping range
(wt%)
Ni
1.0-1.3
0.2-2.0
1.0-1.3
Fe
0.3-0.9
0.3-1.3
0.3-0.9
Al
Balance 
balance
balance

From claims 2, 4, 16
(wt%)


Ni+Fe
1.6 or more (cl.2);
1.9 or less (cl.4);
1.6-1.9 (cl.16)
Formula


Claim 5


Fe and Ni
Fe ≤ Ni
Formula


Claim 6 and 18 (wt%)


Al
94 or more
Overlapping range
balance

From claim 7 and 19 (wt%)


Cu
0.2 or less
0.1 or less
0.1 or less

From claim 8 and 19 (wt%)


Mg
0.3 or less
0.1-1.2
0.1-0.3

From claims 9 and 19 (wt%)


Si
0.3 or less
0.05-1.0
0.05-0.3

From claim 11


Mn
0.1-0,4
0.1 or less
0.1

From claim 13 (wt%)


Additional element
0.5 or less
Overlapping range


Claims 10 and 12
Page 4 2nd par. of WO’415

Thermal conductivity (W/mK)
200 or more (cl.10)
205 or more (cl.12)
Up to 212.2
200 to 212.2 (cl.10)
205 to 212.2 (cl.12)

Claims 3 and 17 (wt%)


FeNiAl9
5 or more
Similar composition and process
MPEP 2112 01 and 2145 II


WO’415 specify the alloy has up to 212.2 W/(m.K) thermal conductivity, which also overlaps the claimed thermal conductivity as recited in the instant claims 10 and 12. 
Regarding the formula in claims 2, 4-5, 16, additional elements in claim 13, and Al range in claims 6 and 18, they indicate relationships fully depend on the alloy composition ranges. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Ni, Fe (for cl.2, 4-5, 16); Al (for cl.6 and 18); and additional elements (cl.13) form WO’415 in order to meet the claimed equations would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Actually, WO’415 provides examples in table 1 to show the adjustment of the alloy elements.
Regarding the FeNiAl9 phase in the Al-based alloy in the instant claims 3 and 17, it is recognized as material features fully dependent on the alloy composition and manufacturing process. WO’415 teaches an aluminum based alloy with excellent thermal conductivity manufactured by casting process (Abstract, examples, and claims of WO’415). WO’415 specify the similar alloy composition manufactured by the same casting process as indicates the instant invention as discussed above. The claimed amount of FeNiAl9 phase would be highly expected in the Al-based alloy sheet of US’347. MPEP 2112 01 and 2145 II. 

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’347 and/or WO’415, further evidenced by Sanaty-Zadeh et al (US 10,822,675 B2, thereafter US’675).
Regarding claims 3 and 17, forming Al9FeNi intermetallic in the eutectic regions in a Al based alloy is further evidenced by US’675. US’675 specify a Al based alloy including Ni and Fe as essential alloy elements (Abstract, claims, and examples of US’675). US’675 specify that: “The intermetallic dispersion hardening relies on the formation of dispersed intermetallic phase in the interdendritic regions during solidification.  In the present invention, about 0.4-2% by weight iron and about 0-4% by weight nickel is utilized to form a fine dispersion of Al6Fe, Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases in the interdendritic regions.  The volume fraction, shape, and diameter of Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases depend on the concentration of Fe and Ni, the Fe/Ni concentration ratio, and the specific heat treatment conditions.  FIGS. 1(A) and (B) show a distribution of such intermetallic phases in the aluminum alloy produced according to the present invention.” (Col.7, lns.4-16 of US’675). Since US’347 and/or WO’415 specify the similar alloy composition manufactured by the same casting process as indicates the instant invention as discussed above. The claimed amount of FeNiAl9 phase would be highly expected in the Al-based alloy sheet of US’347. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1).  
Regarding claims 1-19, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) teaches an Al-Ni-Fe based alloy with all of the essential alloy composition ranges being within or overlapping the alloy composition range and same casting manufacturing process as recited in the instant claims, and claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) specify the similar thermal conductivity property (claim 6 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) as claimed in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734